DAY, J.
Epitomized Opinion
Defendant was convicted in the Municipal Court of Dayton of the illegal possession of intoxicating liquor. The conviction was affirmed by the Court of Appeals and defendant brings error to this court, contending that the affidavit was defective because, to the charge that defendant unlawfully possessed intoxicating liquor, it failed to add “for beverage purposes or as a beverage.” Held:
1. The affidavit was sufficient to charge an offense under 6212-15, 6212-16, 6212-17 GC. (Crabbe Act). To charge unlawful possession is all that is required to state an offense under that act. Elson c. State, 32 OCA- 481- The legislature did not intend to create a middle ground whereby intoxicating liquor notl lawfully possessed in accordance with the terms ofj the statute might be lawfully possessed for non' beverage purposes-
2. 6212-15 and 6212-16 GC. are not in eontraven-| tion of the 18th amendment of the U. S- Constitutio: or of Section 9 of Article 15 of the Constitution o: Ohio.